JOHNSON, Judge:
These appeals for reappraisement, consolidated at the trial, have been submitted upon the following stipulation of coxuisel for the respective parties:
Miss Shostak : The merchandise involved in these cases consists of seagrass squares imported from Formosa, Taiwan, and appraised at 7 cents per square foot, net packed.
The merchandise was entered at the Port of Los Angeles on various dates, the entries covered by pencil number 325 being Dutiable Entry 13697, of October 7, 1958, the entry covered by Reappraisement 59/18798, being DE 6569, of August 6, 1959, and the entry covered by Reappraisement R60/3561, being Dutiable Entry 11790, of August 27,1959.
Pursuant to information obtained after the invoices in this case had been passed upon by the Appraiser for duty, plaintiff offers to stipulate, subject to the approval of the Court, as to the merchandise covered by the consolidated appeals for reappraisement, that at the time of exportation of said merchandise to the *593United. States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for export to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, is .055 per square foot, packed f.o.b. Taiwan; that this price was the free price arrived at in the open competitive market, and represents the proper dutiable value of the merchandise.
Mb. FitzGibbon : That is agreed to.
Miss Shostak : That the appraised value is in United States dollars, and that the merchandise is not included on the list of commodities issued pursuant to the Customs Simplification Act of 1956, and accordingly, the export value, if found, represents the proper dutiable value of the merchandise, foreign value having been eliminated with respect to this type of merchandise by the Customs Simplification Act of 1956, Section 402, as amended.
Me. FitzGibbon : If it is necessary to agree to that statement, I agree.
On the agreed facts, I find that the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956,70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein, and that such value is $0,055 per square foot, packed f.o.b. Taiwan.
Judgment will be rendered accordingly.